DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 7, and 13 have been amended. Claims 1-20 are rejected below.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 04/07/2022, Applicant, on 09/26/2022, cancelled claims 1-20 and added claims 21-26. Claims 21-26 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
	

					Response to Amendment
Applicant’s amendments are received and acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an access module that obtains from repositories… (Claims 21)
an authentication component that performs an authentication operation… (Claims 21)
a session authorization component that performs a session authorization operation… (Claims 21)
an identity access management component that provides a framework… (Claims 21)
a localization component that adapts operation… (Claims 21)
a facilitation engine that generates a workload-based asset  recommendation… ; the facilitation engine associates a plurality of workloads…; the facilitation engine identifies a target… (Claims 21-23)
a cost module that performs financial calculations… (Claims 121)
a recommendation module that analyzes results of the financial calculations (Claims 21)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 21-23 recites the limitations: “the access module that obtains from repositories…,” “authentication component that performs an authentication operation…,” “session authorization component that performs a session authorization operation…,” “identity access management component that provides a framework…,” “ localization component that adapts operation…,” “facilitation engine  that generates a workload-based asset  recommendation…,”” the facilitation engine associates a plurality of workloads…,” (Claims 22), “the facilitation engine identifies a target…” (Claims 23), “cost module that performs financial calculations…,” and “recommendations module that analyzes results of the financial calculations and make sales facilitation recommendations.” These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. The elements are described in the Specification as:  
[00171] As will be appreciated by one skilled in the art, the present invention may be embodied as a method, system, or computer program product. Accordingly, embodiments of the invention may be implemented entirely in hardware, entirely in software (including firmware, resident software, micro-code, etc.) or in an embodiment combining software and hardware. These various embodiments may all generally be referred to herein as a "circuit," "module," or "system." 
	Which shows no description as to what the elements are, such as are they physical components, software, something else; other than that they are connected somehow to the display portion. The specification has no other connections between these components other than restating the above. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 21 recites the limitations: “the access module that obtains from repositories…,” “authentication component that performs an authentication operation…,” “session authorization component that performs a session authorization operation…,” “identity access management component that provides a framework…,” “ localization component that adapts operation…,” “facilitation engine  that generates a workload-based asset  recommendation…,”” the facilitation engine associates a plurality of workloads…,” (Claims 22), “the facilitation engine identifies a target…” (Claims 23), “cost module that performs financial calculations…,” and “recommendations module that analyzes results of the financial calculations and make sales facilitation recommendations.” The limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure as described by the specification in the quoted sections above. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions. This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 21-26 are directed to a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claim 21 recite a series of steps for generating an additional configuration of a plurality of interdependent hardware devices:
Regarding Claim 21:
an…  that obtains from the repositories information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing, the… comprising:
 an… that performs an authentication operation to authenticate a user of the system;
 … that performs a session authorization operation to authorize a session from another system interacting with the system;
 an…  that provides a framework for ensuring access to resources of the system; and
 …that adapts operation of the system to a particular location; and
… that generates a workload-based asset recommendation, generating the workload-based asset recommendation analyzing information regarding each of the plurality of assets and taking into account the attributes associated with the workload each asset is tasked with performing, the… comprising: 
… that performs financial calculations associated with a proposed sale of assets used in the complex asset environment; and
 …that analyzes results of the financial calculations and makes sales facilitation recommendations, analyzes the output of the cost module and provides the additional configuration by comparing the existing configuration with the additional configurations and selecting an optimum one of the additional configurations. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an a repository of partner data; a repository of customer relationship data; a repository of asset data; a repository of sales order data, access module, authentication component, a session authorization component, identity access management component, a localization component, a facilitation engine, a cost module, and a recommendation module. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and/or amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) and/or amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Regarding Claim(s) 22-26, the claim further narrows the abstract idea  or recite additional elements previously rejected in the independent claims.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Iyoob et al. (US 20150341240 A1).
	Regarding Claim 21. A system for generating an additional configuration of a plurality of interdependent hardware devices, comprising: (See Iyoob, [0081]; The depicted target deployment infrastructures include, but are not limited to, physical hardware 634, virtualized hardware 636, private IaaS 638, public IaaS-enterprise 640, public IaaS-commodity 642, PaaS cloud 644, and SaaS cloud 646 and further see Iyoob, [0102]; A source cloud services selector 424 of the Tab Link section 412 links to provider offering of the VDC tab 404 for enabling a user to compare provider packages and features to determine which provider to select. The objective of such comparison and determination is map application requirements to a package and use that package to compare which cloud service provider the user want to select (i.e., not yet actually buying, provisioning or fulfilling these packages) and further see Iyoob, [0107]; Comparisons between provider offerings can be sorted into broad categories of usage for Small, Medium, and Large VDCs. For example, if the user is running a public catalog website, it may need only two application servers, one database server, and one VPN server, whereas an enterprise-class application with thousands of concurrent users may have 20 web servers, 20 application servers, 12 database servers, and 8 VPN servers, with vastly increased memory, CPU, network, and storage requirements).
a repository of partner data; (See Iyoob, [0123]; A workflow engine 702 is provided for carrying out application assessment, which in one embodiment comprises the information requests and corresponding requests disclosed above in reference to FIGS. 11-14 or other embodiments of application screening functionality disclosed herein. The workflow engine 202 can choose the information requests in the form of questions from a question bank 704 (e.g., a database or other form of information storage structure) and further see Iyoob, [0141]; In view of the foregoing disclosures, a skilled person will appreciate that embodiments of the present invention offer several beneficial considerations. One such consideration is enabling PaaS for enabling true IaaS for end customers in addition to IaaS for enterprise IT. Another such consideration is the ability to shift a private cloud from to a fulfillment model of service to end customers (business units and application teams) to a self-service model offering design, order, fulfillment and control). 
a repository of customer relationship data; (See Iyoob, [0132]; ] After conveying the target deployment environment, an operation 808 is performed for receiving cloud benefit basis information. In preferred embodiments, the cloud benefit basis information indicates a particular application classification (i.e., category) to which the application corresponds. Examples of such application classifications can include, but are not limited to, application development, business development, collaboration, content management, CRM (Customer Relationship Management), database application, ecommerce, ERP).
 a repository of asset data; (See Iyoob, [0102]; A design solution selector 422 of the Tab Link section 412 links to an application solution designer view of the Applications tab 406 for enabling a user (i.e., cloud service user) to plan cloud resource scenarios by creating one or more applications (i.e., use specific cloud resource configurations) and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (i.e., cloud service provider offering(s)). A source cloud services selector 424 of the Tab Link section 412 links to provider offering of the VDC tab 404 for enabling a user to compare provider packages and features to determine which provider to select. The objective of such comparison and determination is map application requirements to a package and use that package to compare which cloud service provider the user want to select (i.e., not yet actually buying, provisioning or fulfilling these packages).
a repository of sales order data; (See Iyoob, [0141]; Another such consideration is enabling IT as a private cloud provider to publish private cloud into a cloud service model for self-service consumption and equal footing with public cloud services thereby allowing enterprise IT to compete in a healthy way with public clouds and provide best value to their costumers (e.g., business units, application teams and the like). Another such consideration is normalization of services and functionalities across disparate public cloud service models (e.g., reserved capacity, pay-as-you-go, reserved instances, memory based pricing, VM based pricing, etc.) and private cloud models for enabling ‘apples-to-apples’ comparison and best-fit determination).
an access module that obtains from the repositories information regarding the plurality of assets within the complex asset environment; (See Iyoob, [0020]; With regard to designing cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to compare and highlight key differences and features of multiple provider offerings, such as security, service level agreements and cost, to determine the best-fit for their needs; to design the deployment architecture of cloud resources to run their application(s) using a “single pane of glass” view; to use a resource solution center of the CSB platform as a one-stop shop for all of its virtual resource service’s needs; and to add infrastructure services such as shared storage and backup services; network services such as VPN, and managed services such as back-up administration and security management and further see Iyoob, [0060]; By employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc); security dimensions (e.g., firewalling technologies, intrusion detection/prevention technologies, etc); service level agreements (e.g., availability monitoring and service crediting); operating systems supported (e.g., employing templates with licenses, 32/64 bit operating systems, support for blank servers, virtual machines registered and compliant with certain operating systems, etc); provisioning times (e.g., for virtual machines, for provisioning the first virtual data center vs. subsequent virtual data centers, etc); support for virtual resources (e.g., varying from free, forum based support to full helpdesk support that is included for no additional fees); designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability); and virtual resource pricing structure (e.g., varying by sizing of packages vs. individual resources that may vary by pricing model for reserved capacity vs. on-demand capacity and further see Iyoob, [0073]-[0075], [0080], [0102]; further supporting evidence).
 the information regarding each of the plurality of assets comprising attributes associated with a workload each asset is tasked with performing, the access module comprising: (See Iyoob, [0065]; The provision module 224 includes a plurality of pre-configured dashboard views for chargeback, SLA's and resources. Examples of the pre-configured dashboard views include, but are not limited to, cloud analysis by virtual data center (VDC), application, customer, and business units/departments; capacity cost trends (e.g., compute, memory, network, managed services analysis of capacity vs. cost and trends over time); cost analysis (e.g., by resource type, environment and layer); capacity summary (e.g., allocated capacity, integrate with utilized capacity); cloud utilization & detailed utilization (e.g., monthly/daily utilization for avg/max of CPU/memory utilization and trends over time; aggregation of utilization data for cloud analysis by VDC, application, environment, layer, and resource groups; drill down to system monitoring tool; adapter based integration with any system monitoring tools; deployment template and provisioning for Xymon monitoring server/clients, and ability to deploy & provision other application and system monitoring technologies; and VDC and application cost chargeback); custom dashboards/reporting and activity logs for audit and tracking; and alerts (e.g., capacity changes, utilization thresholds, cost thresholds, and user access changes).
an authentication component that performs an authentication operation to authenticate a user of the system; (See Iyoob, [0116], Examples of the cloud provider requirements and expectations for which information requests relate in the provider requirements tab 610 include, but are not limited to, infrastructure (e.g., location, sharing, etc), cloud features (e.g., spin-up time, capacity bursting, storage scaling, international capability, Internet downloading capacity, operating system licensing, etc), security (e.g., user authentication, network and data encryption, intrusion protection/OS vulnerability, etc), miscellaneous (e.g., cloud location, performance, compliance, etc) and the like);
a session authorization component that performs a session authorization operation to authorize a session from another system interacting with the system; (See Iyoob, [0051], FIG. 3A shows a functionality module view of the CSB platform 202 (i.e., a CSB platform configured in accordance with an embodiment of the present invention). The CSB platform 202 serves as a cloud services brokerage and management platform that integrates multiple cloud provider services (e.g., internal or external) into a CSB platform portal through which cloud service consumers (e.g., business enterprises) can manage (e.g., optimize) the design, provisioning, ordering and control (i.e., consumption) of cloud services. One example of such a CSB platform portal is provided by Gravitant Inc. at the URL mygravitant.com. Cloud service consumers can deploy core services and features enabled by the CSB platform 202, which are described below in greater detail, through a single user interface of a cloud user accessible portal);
an identity access management component that provides a framework for ensuring access to resources of the system; and  (See Iyoob, [0051], FIG. 3A shows a functionality module view of the CSB platform 202 (i.e., a CSB platform configured in accordance with an embodiment of the present invention). The CSB platform 202 serves as a cloud services brokerage and management platform that integrates multiple cloud provider services (e.g., internal or external) into a CSB platform portal through which cloud service consumers (e.g., business enterprises) can manage (e.g., optimize) the design, provisioning, ordering and control (i.e., consumption) of cloud services. One example of such a CSB platform portal is provided by Gravitant Inc. at the URL mygravitant.com. Cloud service consumers can deploy core services and features enabled by the CSB platform 202, which are described below in greater detail, through a single user interface of a cloud user accessible portal);
 a localization component, that adapts operation of the system to a particular location; and  (See Iyoob, [0060], By employing the cloud services wizard (which can include an application screener) to assess information derived from a knowledge base of information based on experience and best practices and to calculate CUs for various cloud service providers, the CSB platform user is guided towards an apples-to-apples comparison that results in the closest matched cloud services and cloud service providers. In at least one implementation, the cloud services wizard takes into account dimensions such as, for example, virtual machine dimensions (e.g., memory, CPU/vCPU, local storage, etc); network dimensions (bandwidth desired, virtual LAN, guaranteed throughput, pricing models, load balancers, public vs. private networks, etc); storage dimensions (e.g., defining different architectures, ability to snapshot storage, back up strategies for storage as well as offering shared storage, etc);…designation of location of virtual resources (e.g., geographic designation and specific locales based on CSP data center availability) and further see Iyoob, [0088]; A global cloud resource pool and cloud service provider engine 280 of the CSB platform 202 is configured to create, manage and control VDC's by provisioning resources from multiple external cloud service providers, private clouds and internal data centers. All resources are inventoried globally across providers and manageable through a single unified interface).
a facilitation engine that generates a workload-based asset recommendation, generating the workload-based asset recommendation analyzing information regarding each of the plurality of assets and taking into account the attributes associated with the workload each asset is tasked with performing, the facilitation engine comprising: (See Iyoob, [0056]; Referring to FIG. 3A, a design module 220 of the CSB platform 202 enables (e.g., via a CSB platform access portal interface (i.e., part of the self-service fulfillment module 219) of the CSB platform 202) comprehensive cloud planning services (i.e., solution design and aggregation functionality). Cloud adoption scenarios can be simulated using prediction analytics for business applications and infrastructure resource needs. Demand, capacity, cost (TCO) and ROI baselines can be forecasted and established for each cloud solution and the internal and/or external cloud service platforms being used and further see Iyoob, [0065]; The provision module 224 includes a plurality of pre-configured dashboard views for chargeback, SLA's and resources. Examples of the pre-configured dashboard views include, but are not limited to, cloud analysis by virtual data center (VDC), application, customer, and business units/departments; capacity cost trends (e.g., compute, memory, network, managed services analysis of capacity vs. cost and trends over time); cost analysis (e.g., by resource type, environment and layer); capacity summary (e.g., allocated capacity, integrate with utilized capacity); cloud utilization & detailed utilization (e.g., monthly/daily utilization for avg/max of CPU/memory utilization and trends over time; aggregation of utilization data for cloud analysis by VDC and further see Iyoob, [0068]; In regard to demand and capacity planning, the CSB platform (e.g., via the demand and capacity planning module 230) allows a cloud broker (e.g., platform operator) or the end customer (e.g., cloud service customer) to input demand profiles which then get applied to the solution design, and generate a capacity vs. demand curve). 
a cost module that performs financial calculations associated with a proposed sale of assets used in the complex asset environment; and (See Iyoob, [0018-20]; Still another benefit that the CSB platform provides is providing choice and cost comparisons for determining whether to take a service to the public cloud or keep it internal based on risk/value profile… With regard to designing cloud solutions, a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to compare and highlight key differences and features of multiple provider offerings, such as security, service level agreements and cost, to determine the best-fit for their needs and further see Iyoob, [0050]; The Cloud Service Consumer manages users and access control through role assignments, sets spending limits and purchase orders, undertakes cloud architecture and solution design, accesses and uses provisioned resources, receives monthly bills, reviews bills and details through portal, pays bills, monitors performance using the performance dashboards/analytics for cost, capacity and utilization, etc. and further see Iyoob, [0056 and 0063-64]; further supporting evidence).
a recommendation module that analyzes results of the financial calculations and makes sales facilitation recommendations, analyzes the output of the cost module and provides the additional configuration by comparing the existing configuration with the additional configurations and selecting an optimum one of the additional configurations. (See Iyoob, [0018]; Still another benefit that the CSB platform provides is providing choice and cost comparisons for determining whether to take a service to the public cloud or keep it internal based on risk/value profile. Still another benefit is that the CSB platform enables a rapidly changing IT service supply chain of cloud services through on-boarding of new cloud services and off-boarding retired cloud services in such a way as to minimize the disruption to end customers, while enabling them to leverage the benefits of new and better value cloud services and further see Iyoob, [0063]; An order module 222 of the CSB platform 202 enables (e.g., via the CSB platform access portal) broker services enabling business and IT users the ability to engage with cloud service providers for building business and technology relationships (i.e., sourcing, arbitrage and procurement functionality). It offers a central point for a cloud service consumer to quickly aggregate cloud solutions, procure and pay for them by combining cloud services from different providers to meet business needs, cost constraints and innovation requirements. Examples of information generated and tasks implemented using the order module 222 include, but are not limited to, bill of materials estimates, advanced pricing rules, service offering comparators, provider account management, and procurement process flow... being aligned with cloud market changes including product, pricing, packaging, and SLA changes from vendors; reducing cloud costs by comparing cloud service combinations for any given solution; performing real-time spend analysis across providers; optimizing as provisioning and de-provisioning systems are integrated with billing and order management; and reducing time and cost in billing, metering and payment management though a centralized bill and payment capability and further see Iyoob, [0055-56]; further supporting evidence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob et al. (US 20150341240 A1) in view of Shiralkar et al. (US 20120203773 A1).
Regarding Claim 22. While Iyoob teaches a plurality of workload classes and workload parameters (See Iyoob, [0057, 0083, 0105, 0132]). Iyoob does not appear to teach: the facilitation engine associates a plurality of workload class with a plurality of asset workload parameter brackets, the associating the plurality of workload classes with the respective plurality of asset workload parameter brackets using the information regarding the plurality of assets within the complex asset environment. However, Iyoob in view of the analogous art of Shiralkar does teach: (See Shiralkar, [0042]; The information maintained may include the delivery phases in which an electronic asset is usable, the type of the asset, the technologies to which the asset is applicable and the service lines where the assets can be used and further see Shiralkar, [0055]; The approved electronic assets may also be classified/categorized based on one or more of a set of asset types, a set of technology areas, and a set of service lines. Some example values for asset types are shown in Table 2, while that for technology areas is shown in Table 3. Sample values for service lines include, but are not limited to, software integration (SI), application outsourcing (AO), infrastructure outsourcing (10), mainframes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Iyoob including a plurality of workload classes and workload parameters with the teachings of Shiralkar including associating classes  with parameter brackets  as it allows a user to narrow their search for applicable assets given their classification. (See Shiralkar, [0014]; a catalog identifying which of the set of technology areas to which each of the electronic assets in the asset repository is applicable (based on the classification). The asset management system, based on identifying a new user (such as an employee newly inducted into the software service delivery organization) and a technology area in which the new user is expected to operate in delivering software services, inspects the catalog to determine a set of suitable assets for the technology area and provides information on the determined set of suitable assets to the new user).
Regarding Claim 24. While Iyoob teaches a plurality of quantified scores (see at least Iyoob, [0138]), Iyoob does not appear to teach combined scores. However, Iyoob/Shiralkar does teach: The system of claim 21, wherein: the workload-based asset recommendation comprises quantified scores for a plurality of aspects of a complex asset to provide a combined asset score. (See Shiralkar, [0063-64]; Maturity score block 340 then computes the maturity score of the electronic asset from the assigned category scores. The manner in which the maturity score of an electronic asset may be computed is described below with examples…The maturity score to be associated with an electronic asset may be calculated in a known way. For instance, the electronic asset is evaluated according to multiple categories including, but not limited to, functionality, usability, benefit, reliability, patentability, etc. and category scores are assigned corresponding to the categories based on the evaluation. Maturity score block 340 then computes the maturity score of the electronic asset from the assigned category scores. The manner in which the maturity score of an electronic asset may be computed is described below with examples). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the plurality of scores as taught by Iyoob with the combined scoring as taught by Shiralkar  in order to allow for multiple factors to be considered when creating the score. (See Shiralkar, [0063]; The maturity score to be associated with an electronic asset may be calculated in a known way. For instance, the electronic asset is evaluated according to multiple categories including, but not limited to, functionality, usability, benefit, reliability, patentability, etc. and category scores are assigned corresponding to the categories based on the evaluation. Maturity score block 340 then computes the maturity score of the electronic asset from the assigned category scores.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob et al., (US 20150341240 A1) in view of Shiralkar et al., (US 20120203773 A1) and Shacham et al. (US 20160300292 A1).
Regarding Claim 23. Iyoob/Shiralkar further teach: The system of claim 22, wherein: the facilitation engine identifies a target workload class, (See Shiralkar, [0079-80]; A user may select the desired technology area (group, subtechnology1, etc.), the application area, asset type, etc. and/or specify the specific names (or portions thereof) of the assets sought in a search. The user may then select "Search" button to send a search request (with the desired search options) to search tool 350…. Search tool 350 identifies the set of assets matching the specified search option and displays the search result in display area 570. In particular, the details of the matching assets are shown in the form of a table, with a "Technology Group" column 582, an "Asset Name" column 583, and an "Asset Type" column 584, which respectively specify the technology group, name and type of each of the matching assets). The Examiner relies on the applicant specification to interpret identifying a work class (See Specification, [00156]; In certain embodiments, a target workload class 846 may be selected to determine its associated target workload parameter brackets 848). The target class is “selected.”
 determines a target workload parameter bracket corresponding to the target workload class, and (See Shiralkar, [0079-80]; Display area 560 enables users to select the desired keywords/parameters using various input controls. A user may select the desired technology area (group, subtechnology1, etc.), the application area, asset type, etc. and/or specify the specific names (or portions thereof) of the assets sought in a search). The Examiner notes that the system of Shiralkar allows the user to select the parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Iyoob including a plurality of workload classes and workload parameters with the teachings of Shiralkar including associating classes  with parameter brackets  as it allows a user to narrow their search for applicable assets given their classification. (See Shiralkar, [0014]; a catalog identifying which of the set of technology areas to which each of the electronic assets in the asset repository is applicable (based on the classification). The asset management system, based on identifying a new user (such as an employee newly inducted into the software service delivery organization) and a technology area in which the new user is expected to operate in delivering software services, inspects the catalog to determine a set of suitable assets for the technology area and provides information on the determined set of suitable assets to the new user).
While Iyoob/Shiralkar teaches identifying a target workload class and parameter bracket, as seen above, Iyoob/Shiralkar fails to explicitly teach: using the target workload parameter bracket corresponding to the target workload class to generate a set of target workload attributes. However, Iyoob/Shiralkar in view of the analogous art of Shacham (e.g. sales operation such as recommending products); (See Shacham, [0055]; Reviewing all the product characteristics of all products (in a single category of products) and combining them creates the list of characteristics for a category (this is the list that can be seen in the left column of the table above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iyoob/Shiralkar, as described above including identifying target classes to include generating attributes as taught by Shacham in order to allows users to determine values such as importance, compatibility, quality, popularity, etc. to determine and weight what attributes are most relevant. (See Shacham, [0053-55]; “each of the product characteristic in each product category is weighted with one or more weights (e.g. score(s)) to indicate a current importance of the characteristic to a typical purchaser and/or a specific purchaser, for example as elaborated below.” (See MPEP 2143G).
Claim(s) 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyoob et al., (US 20150341240 A1) in view of Shiralkar et al., (US 20120203773 A1) and Hanlon et al. (US 9483789 B1).
Regarding Claim 25. While Iyoob/Shiralkar teach combined asset scores, neither appears to teach:  The system of claim 24, wherein: the combined asset score is weighted by margin. However, Iyoob/Shiralkar in view of the analogous art of Hanlon (e.g. sales facilitation operations) does teach: workload-based asset recommendation operation comprises weighting the combined asset score by margin. (See Hanlon, [col. 8, lines 1-12]; For example, weights may be assigned to the different opportunity metrics wherein the weighting is based on the propensity that a given opportunity metric or score has for indicating relevant, valuable, or timely product bundles. For example, the merchant 102 may decide that a projected profit metric should be given a higher weight than a trending item metric, because profit is more important to the merchant 102 in the decision to offer the most promising product bundles than whether items in the bundle are currently trending).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Iyoob/Shiralkar, as described above including combined asset scores to include weighting as taught by Hanlon in order to allow for opportunity metrics and allow the system provide a higher weight for more profitable items. (See Hanlon, [col. 8, lines 15-15]; weights may be assigned to the different opportunity metrics wherein the weighting is based on the propensity that a given opportunity metric or score has for indicating relevant, valuable, or timely product bundles. For example, the merchant 102 may decide that a projected profit metric should be given a higher weight than a trending item metric, because profit is more important to the merchant 102 in the decision to offer the most promising product bundles than whether items in the bundle are currently trending).
Regarding Claim 26. The system of claim 24, wherein: the workload-based asset recommendation comprises a list of ranked combined asset scores. While Iyoob/Shiralkar teaches combined assets scores and ranking, Shiralkar does not explicitly articulate ranking based upon those scores. (See Shiralkar, [0063]; The maturity score to be associated with an electronic asset may be calculated in a known way. For instance, the electronic asset is evaluated according to multiple categories including, but not limited to, functionality, usability, benefit, reliability, patentability, etc. and category scores are assigned corresponding to the categories based on the evaluation and further see Shiralkar, [0010]; Thus, the users of the asset management system are enabled to better identify the set of suitable assets (for downloading) based on the rankings, recommendations and/or maturity scores included in the search results).
However, Iyoob/Shiralkar in view of the analogous art of Hanlon (e.g. sales facilitation operations) does teach: the workload-based asset recommendation operation comprises generating a list of ranked combined asset scores. (See Hanlon, [col. 7, lines 58-62]; Any combination of some or all of the opportunity metrics and scores may be normalized (i.e., converted from differing scales across the various metrics and scores to a common scale) and utilized for computing an overall opportunity score used for ranking of the set of potential product bundles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shiralkar, as described above including calculating scores and ranking assets, to include ranking by scores as taught by Hanlon in order to better organize the inventory needed based on those rankings. (See Hanlon, [col. 8, lines 14-19]; “In some embodiments, the physical order and processing fulfillment center 124, described above, may be able to access the ranked product bundle information produced by the bundle ranking component 138 in order to utilize the data for organization of its warehouse inventory.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624